IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39175

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 399
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 9, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ZACHERY CRAIG WALKER,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of eight years, for sexual abuse of a child under the age of
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Zachery Craig Walker pled guilty to sexual abuse of a child under the age of sixteen.
Idaho Code § 18-1506(1)(a),(b) and (d). The district court sentenced Walker to a unified term of
twenty years, with a minimum period of confinement of eight years. Thereafter, Walker filed an
Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied.
Walker now appeals his sentence.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Walker’s judgment of conviction and sentence are affirmed.




                                                   2